On Abplioaiton fob a Beheabing.
Fenner, J.
This Court is not, in any degree, responsible for the necessity which it is under of reconsidering the original decree herein rendered. The case was decided, and correctly decided, upon the issues presented in the pleadings and arguments of counsel.
In an application for rehearing, the Attorney General has, for the first time, called our attention to the provision' of an ordinance of the late Constitutional Convention, declaring that “all moneys received in the treasury for all taxes and licenses due the State prior to the 1st of January, 1879, except such as are otherwise provided for by this ordinance, shall be set aside to pay the interest on said five-dollar bonds and to provide a sinking fund to redeem the same.”
The funds involved in the present controversy are “ moneys received in the treasury for taxes and licenses due the State prior to the first day of January, 1879,” and are not “ otherwise provided for ” in said ordinance.
They, therefore, are subject to the provisions of the ordinance. However hard may be the case of relator in having his vested rights in those funds thus destroyed, the sovereign authority of the State has so decreed and he must submit.
State ex rel. Folsom vs. Mayor, 32 A. 709. Argument having been heard upon this application for rehearing, it is not necessary that a rehearing should be granted before disposing of the case.
It is, therefore, ordered that our former decree herein be annulled and set aside; and it is now ordered, adjudged and decreed that the judgment appealed from be avoided and reversed, that the mandamus be disallowed and relator’s petition dismissed at his costs in both courts.